Citation Nr: 1038867	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.  
The Veteran also had service in the Naval Reserves prior to 
active duty service.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO denied service 
connection for bilateral hearing loss.  In December 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2007, and later that month, the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals).

In his substantive appeal, the Veteran requested a Board video-
conference hearing before a Veterans Law Judge.  An April 2008 
letter informed the Veteran that his hearing was scheduled in 
June 2008.  Although the hearing notification was not returned by 
the U.S. Postal Service as undeliverable, the Veteran failed to 
report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertions of noise exposure 
in service as credible and consistent with his established 
service.

3.  Although the Veteran currently has hearing loss in each ear 
to an extent recognized as a disability for VA purposes, there is 
no evidence of hearing loss for decades after service, and the 
only competent, probative opinion to address the question of 
whether there exists a nexus between alleged in-service noise 
exposure and the Veteran's bilateral hearing loss weighs against 
the claim.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter also included information pertaining 
to VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations.  
The September 2006 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  Hence, 
the March 2006 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records and 
the report of a February 2006 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim on appeal 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notice of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
the claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with the claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts that in-service noise exposure while 
serving on the flight deck of an aircraft carrier resulted in 
hearing loss.  The Veteran contends that he was exposed to jet 
engine noise during his assignment on the flight deck.

At the outset, the Board notes that the Veteran's service records 
show that he served on the U.S.S. Lake Champlain (CV-39), an 
aircraft carrier, during his active duty service.  Thus, the 
Board accepts the Veteran's assertion of in-service noise 
exposure as credible and consistent with his established service.  
That fact notwithstanding, the Board also finds that the record 
presents no basis for a grant of service connection for bilateral 
hearing loss.

Service treatment records reflect no complaints of diminished 
hearing of the ears, and reveal that hearing during service and 
at separation was within normal limits (whisper testing results 
of 15/15).  The Veteran noted at entry into active duty that he 
had ear, nose, or throat trouble (without further explanation); 
at separation, the Veteran's medical examination report reflected 
normal hearing by whisper and spoken voice tests (15/15), as well 
as normal ears.

The above-described evidence reflects that a bilateral hearing 
loss disability was not shown during service.  The Board notes, 
however, that the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

The Veteran was afforded a VA audiological evaluation in December 
2006.  On audiometric testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
35
35
60
55
60

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and of 76 percent in the left ear.

The audiologist noted that, although the Veteran had normal 
whispered and spoken test results during service, these types of 
tests provide only gross indication of hearing sensitivity in the 
500 to 2000 Hertz range and were not reliable evidence of normal 
hearing, most notably in the high frequencies.  The audiologist 
noted the Veteran's report that the onset of his hearing loss in 
his right ear was approximately 18 years ago (in 1988), and the 
onset of his left ear hearing loss was sometime in 1992.  He 
complained that his hearing loss had progressed, bilaterally, 
since that time.  The Veteran also reported that his hearing loss 
caused difficulty at all times, but especially when riding in 
cars.  The examiner noted that the Veteran reporting having had 
an ear infection in his right ear in 1986, and that he could not 
remember if he had problems hearing prior to having this ear 
infection.

The audiologist noted that the Veteran acknowledged significant 
post-service noise exposure, indicating that, after service, he 
worked for a fiberglass company for 30 years as a laborer and 
supervisor, at which time hearing protection was utilized.   The 
Veteran also indicated that he worked in customer service at a 
recycling facility for one year.  The audiologist further noted 
that the Veteran had a history of recreational hunting 
approximately 10 to 12 times per year without the benefit of 
hearing protection.  The Veteran denied the use of hearing 
protection when working with lawn equipment or power tools at 
home.

The diagnoses were profound mixed loss at 250 to 1000 Hertz, 
sloping to a profound sensorineural hearing loss at 2000 to 8000 
Hertz in the right ear; and mild sensorineural hearing loss at 
250 to 1500 Hertz, sloping to a moderate/moderately severe 
sensorineural hearing loss at 2000 to 8000 Hertz in the left ear.  
Speech discrimination was noted to be very poor in the right ear 
and fair in the left ear.  Due to the late onset of hearing loss 
(per the Veteran's report) and the asymmetrical nature of the 
hearing loss, the audiologist opined that a connection between 
current bilateral hearing loss and service could not be 
established.  The Veteran had a significant positive history of 
noise exposure after his separation from the military.  In 
addition, the Veteran noted that the onset of hearing loss was in 
the late 1980's and early 1990's-more than 20 years after 
separation from the military.  The audiologist cited as rationale 
an Institute of Medicine study, which found no scientific basis 
for delayed or late onset noise-induced hearing loss.

The above-cited  evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a disability 
for VA purposes, as defined by to 38 U.S.C.A. § 3.385, as 
indicated, the December 2006 VA audiology note reflects that the 
auditory threshold was 40 decibels or greater in at least one 
frequency in each ear.  However, despite the presence of current 
disability, and the credible evidence of in-service noise 
exposure (discussed above), the claim must, nonetheless, be 
denied on the basis of medical nexus.

Here, the post-service evidence  reflect no indication of hearing 
loss for at least 20 years after active military service, and the 
Veteran does not assert that his hearing loss began any earlier.  
The Board points out that the passage of many years between 
discharge from active service and the objective documentation of 
a claimed disability is a factor that tends to weigh against a 
claim for service connection for the disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinion on the question of nexus 
between bilateral hearing loss disability and service-that 
provided by VA audiologist, as noted above, is adverse to the 
claim.  The Board accepts the opinion of the audiologist as 
probative evidence on the question of whether there exists a 
relationship between current hearing loss disability and 
service-based as it was upon full consideration of the Veteran's 
documented history and assertions, and supported by clear 
rationale based on a scientific study.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Significantly, neither the Veteran nor his 
representative has presented or identified a contrary competent 
opinion that, in fact, supports the claim.

Finally, the Board notes that, as for any direct assertions by 
the Veteran and/or his representative that there exists a medical 
relationship between current bilateral hearing loss disability 
and service, such assertions provide no basis for allowance of 
the claim.  As indicated above, the matter of medical nexus upon 
which this claim turns is a matter within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is shown 
to be other than a layperson without appropriate training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on such a matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


